Citation Nr: 1753927	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  13-22 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee.


THE ISSUES

1.  Entitlement to service-connection for a right knee disability secondary to service-connected residuals of a fractured right fourth and fifth metatarsal.

2.  Entitlement to service-connection for a right hip disability secondary to service-connected residuals of a fractured right fourth and fifth metatarsal.

3.  Entitlement to service-connection for a low back disability secondary to service-connected residuals of a fractured right fourth and fifth metatarsal.

4.  Entitlement to a rating in excess of 10 percent for residuals of a fractured right fourth and fifth metatarsal prior to May 19, 2015, and in excess of 20 percent as of May 19, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Nashville, Tennessee.  That rating decision denied secondary service connection for right knee, right hip, and low back disabilities, and denied a rating in excess of 10 percent for residuals of a fractured right fourth and fifth metatarsal.

In July 2015, a Decision Review Officer decision granted an increased rating of 20 percent for the right foot disability, effective May 19, 2015.  Despite the assignment of an increased rating, the full benefits sought have not been granted and the claim for increase remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran's residuals of a fractured right fourth and fifth metatarsal disability manifested by subjective complaints of intermittent pain, weakness, stiffness, swelling, fatigability, and lack of endurance.  Flare-ups were reported with walking, jogging, and high impact activities.  Physical examinations showed full range of motion, normal weight bearing alignment, and no objective evidence of weakness, fatigability, deformities, or any other foot disability.  X-ray findings do not show any evidence of fractures, subluxation, or narrowed joint spaces.  Objective medical evidence showed less than normal movement and interference with standing.

2.  The claimed right knee disability did not have its onset during active service or within one year thereafter, is not shown to be due to any disease or injury incurred in or aggravated by service, and is not shown to be due to or aggravated by service-connected residuals of a fractured right fourth and fifth metatarsal.

3.  The claimed right hip disability did not have its onset during active service or within one year thereafter, is not shown to be due to any disease or injury incurred in or aggravated by service, and is not shown to be due to or aggravated by service-connected residuals of a fractured right fourth and fifth metatarsal.

4.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a low back disability that is directly related to service-connected residuals of a fractured right fourth and fifth metatarsal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a fractured right fourth and fifth metatarsal, prior to May 19, 2015, were not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).

2.  The criteria for a rating in excess of 20 percent, for residuals of a fractured right fourth and fifth metatarsal, as of May 19, 2015, have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).

3.  The criteria for service connection for a right knee disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. § 1110, 1112, 1113, 1117, 1131, 1137, 1154(a), 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.310, 3.317 (2017).

4.  The criteria for service connection for a right hip disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. § 1101, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2017).
5.  The criteria for service connection for a low back disability, secondary to a service-connected foot disability, have been met.  38 U.S.C. § 1110, 1131, 1132, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify a claimant of any information necessary to substantiate a claim, and to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, to include requesting records and providing an examination.  38 U.S.C. § 5103, 5103A (2012).  The Veteran does not assert that VA did not meet any duty to notify, that there are any outstanding records that need to be secured on behalf of the Veteran, or that the VA examinations during the course of this appeal are inadequate to decide this claim.  Therefore, no further notification or assistance is necessary.  The Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the claimant does not raise them before the Board.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

VA provided the Veteran notice, obtained the Veteran's service records, and provided examinations for the Veteran.  The Veteran and representative have not referred to any additional, unattained, relevant, or available evidence.  Thus, the Board finds that the duties to notify and assist the Veteran have been fulfilled.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any evidence favorable to the Veteran.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159 (2017).  Competent lay evidence may establish the presence of observable symptomatology and may also be sufficient to support a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining the probative value to be assigned to a medical opinion, the Board must consider whether a medical expert was fully informed of the pertinent factual premises and medical history of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Increased Rating

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

Where there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The relevant focus for adjudicating an increased rating claim is based on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5284 provides ratings for other foot injuries that are not specifically assigned criteria in the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  A 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe foot injuries.  A 30 percent rating is warranted for severe foot injuries.  A 40 percent rating is warranted for loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2017).  Terms such as severe, moderate, and mild are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, so that decisions will be equitable and just.  38 C.F.R. § 4.6 (2017).

When rating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain.  38 C.F.R. § 4.40, 4.45 (2017).  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

In determining if a higher rating is warranted, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).  Painful motion should be considered to determine whether a higher rating is warranted, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In a September 2009 statement, the Veteran claimed his service-connected right foot disability had worsened, and requested secondary service connection for right knee, right hip, and low back disabilities.

In a November 2009 VA examination, the Veteran reported intermittent pain on motion and at rest, weakness, stiffness, swelling, fatigability, and lack of endurance.  Pain on examination was reported to be 6 on a scale of 10.  The Veteran also reported flare-ups four times per week, which increased the pain to 9 on a scale of 10, and lasted a few hours.  The Veteran reported that the flare-ups affected his activities of daily living and prevented him from driving because of foot cramps.

The examiner noted imaging results showed no remnant evidence of a fracture, but a small secondary ossicle at the base of the right fifth metatarsal.  The examiner noted no edema, ecchymosis, erythema, or tenderness.  Range of motion was indicated with a goniometer as normal, with dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees.  The examiner noted no pain on motion, and no limitation, fatigue, or weakness with additional repetitions.  The examiner also noted no abnormal weight bearing, abnormal posture, hammertoes, pes cavus, or any other foot deformity.  The examiner noted that no functional limitation was indicated, but did not opine as to the severity of any foot disability.

The Board finds that examination indicated that the Veteran's disability did not more closely approximate the criteria for a 20 percent rating.  Although the examiner did not opine on the level of severity, the examiner noted that no functional limitation, weakness, or pain on motion was indicated.  The Veteran also had full range of motion, and no other foot disabilities were indicated.  There was no evidence which indicated that the Veteran's foot disability was more severe than moderate.  Additionally, since there was no limitation of motion, a higher rating for functional loss is not warranted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, at that time, the 10 percent rating, but not higher, was supported by the evidence.  38 C.F.R. § 4.59 (2017).

The Veteran reported pain, especially when walking, in a February 2013 VA examination.  That examiner noted that Morton's neuroma, hammer toes, hallux valgus or rigidus, pes cavus, and malunion or nonunion of metatarsals were not indicated.  The examiner also noted there was no evidence of bilateral weak foot, and that Dr. Scholl inserts and occasionally a cane were the only assistive devices used.  The examiner noted that imaging results were normal and no functional impairment was indicated.  The examiner did not opine on the level of severity, but opined that the right foot disability impacted occupational tasks since the Veteran's seated job required frequent standing and walking to relieve cramping.

The Board finds that examination also adequately indicated that the Veteran's disability did not more closely approximate the criteria for a 20 percent rating.  Imaging results were normal and no other foot disabilities were indicated.  Again, the examiner did not opine on the level of severity, but did opine that no functional impairment was indicated.  The examiner also opined that the Veteran's work was impacted by frequent standing and walking.  The best indications as to the level of severity of the foot disability were the reported pain and minor impact of frequent standing and walking at work.  There was no evidence which indicated that the Veteran's foot disability was more severe than moderate.  Therefore, at that time, the Board finds that the preponderance of the evidence was against the assignment of a higher rating.

The Veteran reported pain, functional loss, and flare-ups in a May 2015 VA examination.  The Veteran also reported flare-ups with jogging, walking on uneven terrain, and high impact activities.  That examiner noted no swelling, pain on palpation, deformity, or marked pronation.  The weight bearing line was within normal limits.  That examiner also noted that Morton's neuroma, hammer toes, hallux valgus or rigidus, pes cavus, and malunion or nonunion of metatarsals were not indicated.  That examiner noted that orthodic inserts or a cane were not used for the right foot, but the disability chronically compromised weight bearing.  That examiner noted symptoms on flare-ups and opined that painful motion on examination caused functional impairment, with less than normal movement and interference with standing.  That examiner noted the Veteran was limited to light physical or sedentary occupational tasks, and opined that the foot disability was moderately severe.

The Board finds that examination indicated that the Veteran's disability had increased, and as of May 19, 2015 more nearly approximated the criteria for a 20 percent rating, but not higher.  That examiner was aware of the disability's history and reviewed imaging results, which were normal.  That examiner articulated their opinion that functional impairment caused the increase to moderately severe.  That examiner also supported their opinion with reasoning that the functional impairment was due limited motion and interference with standing, both caused by pain.  That examiner also opined that the disability limited occupational tasks to light physical or sedentary, and was moderately severe.

However, there was no evidence which indicated that the Veteran's foot disability was severe enough to warrant a higher rating.  Although flare-ups occurred, the Veteran stated he was able to jog and participate in high impact activities.  Additionally, the lack of pain on palpation, swelling, marked pronation, instability, fatigue, or weakened movement indicated the disability was less than severe.  Furthermore, there is no indication of loss of use of the foot such that the Veteran would be equally well served with amputation and prosthesis that would warrant a higher rating.

The Board finds the increased rating was based on the new evidence of functional impairment.  Since the increased rating was based on foot pain which caused less than normal movement and interfered with standing, with lack of endurance, the Board finds that a higher rating based on functional loss due to pain is not warranted.  The increased rating for a moderately severe foot disability fully contemplated the Veteran's functional loss due to pain, and was the basis for the award of the 20 percent rating.  The increased rating considered functional loss due to pain and other factors, such as decreased endurance.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent prior to May 19, 2015.  The Board finds the preponderance of the evidence is against the assignment of a rating greater than 20 percent, as of May 19, 2015.  The Board finds the preponderance of the evidence is against the assignment of any higher rating and the claim for increase must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection for a current disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to, aggravated by, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) a connection between a service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's representative contends that the residuals of the Veteran's fractured metatarsals caused him to fall from an oil platform after service, which caused the low back pain.  The representative contends that the residuals of fractured metatarsals caused the Veteran to misstep or trip, which caused the right knee disability.  The representative also contends that although the 2013 examiner opined that a right hip disability was not present, since the 2010 examiner diagnosed a right hip strain that opinion must be considered for rating.

A January 2010 VA examination diagnosed right knee chondrocalcinosis, a right hip strain, and significant low back degenerative changes with rotatory dextroscoliosis.  However, the examiner opined that all three disabilities were less likely than not (less than 50 percent probability) the result of the service-connected right foot disability.  The examiner reasoned that the Veteran had a significant history of serious injuries subsequent to service, and that a pubic rami fracture of the pelvis in 2005 and a back injury from a fall in approximately 1983 were more likely the cause of the claimed right knee, right hip, and low back disabilities.

A February 2013 VA examiner also opined that the claimed secondary right knee and low back disabilities were less likely than not (less than 50 percent probability) caused by or aggravated by the service-connected right metatarsal disability.  The examiner reasoned that there was no medical literature evidence which supported or indicated that a healed metatarsal fracture could cause or aggravate knee problems.  The examiner also reasoned that the 1970 foot fracture was a remote event preceding the other more significant back injuries.  Additionally, the examiner opined that no hip disability was present, and that the Veteran referred to low back pain on the right side when he discussed the right hip.

The Board finds both examiner's opinions were competent, credible, and probative on the issue of service connection.  The examiners supported their opinions with adequate reasoning.  Both examiners noted the review of the Veteran's service and medical records, VA claims file, and noted additional medical history as reported by the Veteran.  The examiners considered both direct and secondary service connection theories.

Both examiners opined that the Veteran's significant medical history after service, which included a pubic rami fracture and low back injury, was more likely than not the cause of the claimed right knee, right hip, and low back disabilities.  Although the 2010 examiner diagnosed a hip disability and the 2013 examiner did not, the 2010 examiner opined that the hip disability was not caused by or aggravated by the right foot disability.

The evidence shows the presence of a service-connected disability, and the presence of right knee, right hip, and low back disabilities.  However, neither examiner provided an opinion that connected the service-connected right foot disability to the claimed right knee, right hip, and low back disabilities.  Nor was there any other medical evidence which indicated such.

Although the Veteran's representative contends that a misstep or trip while walking, due to the residuals of the fractured metatarsals, caused the right knee disability, the evidence does not support that contention.  The 2010 examiner noted the Veteran reported he began to limp after the 1970 metatarsals fracture, but that the pains in the right knee, right hip, and low back began due to outdoor activities in the 1980s.  However, neither of the examiners indicated the Veteran walked with a limp or altered gait.  Additionally, in the Board hearing, the Veteran stated as a geologist he did "an awful lot of walking" on uneven ground.  However, the Veteran did not explain how he was able to traverse uneven terrain with a limp.  There was also no medical opinion or evidence which indicated that a misstep or trip caused the claimed right knee disability.

The Veteran's own statements indicated that relatively close after the metatarsal fracture, the residuals did not prevent extended walking on challenging terrain and were not the cause of the claimed disabilities.  Although the 2015 examiner noted that the weight bearing line was normal, but that the foot disability noted to compromise weight bearing, that examiner noted no pronation, abduction, or any other indication of an altered gait.  However, the Veteran stated that he had an altered gait.

The Veteran and the representative provided no medical literature to support the contentions that a healed metatarsal fracture can lead to the type of right knee, right hip, and low back disabilities present in the Veteran.  Additionally, both examiners supported the opinions by reasoning that the Veteran's significant post-service medical history was more likely than not responsible for the claimed disabilities.  Both examiners, by their opinions, indicated that the claimed right knee and right hip disabilities were less likely than not caused by or aggravated by the service-connected right foot disability.

Regarding the claimed low back disability, the Veteran's representative contends that the Veteran fell from an oil platform due to limited motion in his right foot, which was caused by the residuals of the fractured metatarsals.  Both examiners opined that the fall from the oil platform was more likely than not the cause of the claimed low back disability.  The Board finds the evidence is in equipoise as to whether or not the residuals of the fractured metatarsals were the cause of the fall from the oil platform, which was opined to have caused the claimed low back disability.

Accordingly, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for a low back disability, secondary to residuals of a fractured right fourth and fifth metatarsal.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, the Board finds that the preponderance of the evidence is against the claims for service connection for a right knee and right hip disability, to include as secondary to service-connected residuals of a fractured right fourth and fifth metatarsal, and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating greater than 10 percent, prior to May 19, 2015, for residuals of a fractured right fourth and fifth metatarsal is denied.

Entitlement to a rating greater than 20 percent, as of May 19, 2015, for residuals of a fractured right fourth and fifth metatarsal is denied.

Entitlement to service connection for a right knee disability, secondary to service-connected residuals of a fractured right fourth and fifth metatarsal, is denied.

Entitlement to service connection for a right hip disability, secondary to service-connected residuals of a fractured right fourth and fifth metatarsal, is denied.

Entitlement to service connection for a low back disability, secondary to service-connected residuals of a fractured right fourth and fifth metatarsal, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


